Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on July 27, 2022, have been carefully considered.  Claims 12 and 16-19 have been canceled; no new claims have been added.
Claims 1-11, 13-15, and 20 are presently pending in this application.

Drawings
	Applicants’ Drawings filed on August 24, 2020, are accepted by the Examiner.
Telephonic Interview
	The Examiner sincerely appreciates the courtesies extended during the telephonic interview with Applicants’ representatives, Jessie Herrera and Grant Buchanan, on July 21, 2022.

Withdrawn Rejections
	The following rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 4, 6, 8-11, 15, 18, and 19; 
	b. The 35 U.S.C. 102(a)(1) rejection of claims 1-11 and 13 as being anticipated by Cho et al. (JP 2007-307702); and 
	c. The 35 U.S.C. 103 rejection of claims 14-19 as being unpatentable over Cho et al. (JP 2007-307702).

Allowable Subject Matter
Claims 1-11, 13-15, and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
While Cho et al. teach a semiconductor nanocrystal-metal composite and its preparation, wherein the composite has at least one metal particle bound to the surface of a semiconductor nanocrystal, as stated in the previous Office Action, this reference does not teach or suggest the claimed molar ratio of (a) Group 7-Group 11 metal to (b) Group 11-Group 14 metal that is from about 1:20 to about 1:5, as is now recited in claim 1.
Cho et al. also does not teach or suggest the claimed process for converting carbon dioxide.
Additionally, as stated in the previous Office Action, Fang et al. (CN 10 9706475) teach an Au-Ag/Ag2S heterojunction nano material in process for CO2 reduction (Abstract), but does not teach the average sizes as recited in claim 20.  See Figure 1, page 4, and claim 3 of Fang et al., which teaches an Au particle grain diameter of 20-30 nm (Au corresponds to Applicants’ “second component”, which has an average size of “from about 0.5 nm to about 3 nm”).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732